DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,278,130. Although the claims at issue are not identical, they are not patentably distinct from each other because they are very similar inventions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,5-6,11-13,16-17,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lariccia (US 3,055,293).
Regarding Claim 1, Lariccia discloses an apparatus, comprising: at least one storage chamber (fig.1) comprising: at least one internal channel having a curved ramp (26,32) for storing beverage containers; a front door (45) that provides access to the beverage containers; and a clicker device (48) that produces a clicking noise when the front door (45) is opened.
Regarding Claim 5, Lariccia discloses wherein the curved ramp (26,32) maintains the beverage containers in a horizontal orientation (fig.1).
Regarding Claim 6, Lariccia discloses wherein the curved ramp (26,32) is S-shaped or J-shaped (fig.1).
Regarding Claim 11, Lariccia discloses wherein the clicker device (48) comprises a metal sheet to produce the clicking noise.
Regarding Claim 12, Lariccia discloses wherein the clicker device (48) is attached to a clicker support panel (11,58) inside the at least one storage chamber (figs.1-4).
Regarding Claim 13, Lariccia discloses a plurality of panels defining the at least one storage chamber, the plurality of panels comprising: one or more front panels (fig.1); a left panel (fig.1); a right panel (fig.1); one or more back panels (fig.1); and one or more bottom panels (fig.1).
Regarding Claim 16, Lariccia discloses wherein the plurality of panels (fig.1) defines a loading opening (fig.1; opening by 18 that allows 65 to be placed on rack) that provides access for loading the beverage containers in the at least one internal channel.
Regarding Claim 17, Lariccia discloses at least one removable panel (the front door 45 is removable ramp cover; 45 is detachably removable from its upper end; C3:L15-20) disposed on at least one side of the at least one storage chamber.
Regarding Claim 20, Lariccia discloses further comprising a stand (16) that supports the at least one storage chamber (fig.1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lariccia (US 3,055,293).
	Regarding Claim 2, although Lariccia does not disclose wherein the at least one storage chamber comprises two side-by-side storage chambers, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement such configuration, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 3, Lariccia discloses wherein the at least one internal channel comprises one more internal channels, the one internal channels each comprising a corresponding curved ramp for storing a respective set of beverage containers (fig.1).
Although Lariccia does not disclose wherein the at least one internal channel comprises two or more internal channels, the two or more internal channels each comprising a corresponding curved ramp for storing a respective set of beverage containers, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement such configuration, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 4, Lariccia discloses wherein the internal channels is associated with a respective loading opening (fig.1).
Although Lariccia does not disclose wherein each of the two or more internal channels is associated with a respective loading opening, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement such configuration, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lariccia (US 3,055,293) in view of Rose (US 2014/0312051).
Regarding Claim 9, Lariccia discloses wherein the front door (45) comprises: at least one pin (by 46; pins are inherently employed for hinged doors) for pivotably attaching the front door to the at least one storage chamber (fig.1); and a curved member (38) for receiving the beverage containers from the at least one internal channel.
Lariccia does not explicitly disclose at least one spring for maintaining the front door in a closed position.
Rose discloses at least one spring for maintaining the front door in a closed position (para.0117). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the dispenser of Lariccia with at least one spring for maintaining the front door in a closed position simply to bias the door to closed position without customer assistance, which is a very well-known configuration in the art.
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lariccia (US 3,055,293) in view of Morel et al. (US 5,234,107).
Regarding Claim 14, Lariccia does not disclose wherein the plurality of panels comprises one or more graphic channels to receive one or more insertable advertising sheets.
Morel discloses wherein the plurality of panels (fig.1) comprises one or more graphic channels (13) to receive one or more insertable advertising sheets (12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the dispenser of Lariccia with wherein the plurality of panels comprises one or more graphic channels to receive one or more insertable advertising sheets in order to so that the display card can be changed to correlate with the product which is retained within the dispenser.
Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Lariccia (US 3,055,293) in view of Wichmann (US 2013/0213992).
Regarding Claim 15, Lariccia does not disclose wherein the plurality of panels comprises at least one keyhole that facilitates attaching the at least one storage chamber to a display stand, a countertop, a floor, or a support structure.
Wichmann discloses wherein the plurality of panels comprises at least one keyhole that facilitates attaching the at least one storage chamber to a display stand, a countertop, a floor, or a support structure (16; para. 0047). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the dispenser of Lariccia with wherein the plurality of panels comprises at least one keyhole that facilitates attaching the at least one storage chamber to a display stand, a countertop, a floor, or a support structure in order to further secure the dispenser to vertical surface, thereby fully preventing tipping over.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651